EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Michael X. Ye on 1/4/2021.

In claims: Please replace current amendment with below amendment:


















edge-computing-oriented construction method for a container image comprises 
ing, by an image reconstruction module executed on a computer system in a cloud, an old container image so as to obtain a new container image comprising an index and a set of spare files that correspond to each other, wherein the reconstructing the old container image into the new container image includes 3performing union mount for the old container image, and generating the spare files by replacing content of regular files with a Hash value;
storing, by an image management module executed on a computer system in the cloud, the index and the spare files separately from each other in an image repository and a spare file storage module, respectively; and
in an edge end, during first-time deployment:
scraping, by a download engine module executed on a computer system, the index from the image repository to a corresponding container in the edge end, so that a container instance service module conducts a search in a local file sharing module according to configuration information of the old container image contained in the index and thereby retrieves a local shared file corresponding to the configuration information, wherein the configuration information includes environment variables, exposed port numbers and volume information;
, by an image file consulting module executed on a computer system, a default file from the spare file storage module that does not exist in the local shared file retrieved according to the configuration information;
, by a service processor via a network, the local shared file[[;]] and recording the default file according to the configuration information to the image reconstruction module, so that the image reconstruction module is enabled to match the default file and the local shared file with the configuration information to update 
2linking the recorded default file and the uploaded local shared file to a private directory storage module of the container, so as to provide the new container image with a root directory mount point for the container instance service module; 
when the container instance service module requests for a target file, ting, by the private directory storage module executed on a computer system, the Hash value corresponding to the target file in the index according to the target file, and checking whether there is a target file named in a private directory of the index after reading the Hash value in a private directory of the index;
when the target file named is in the private directory of the index, loading the target file named to the container instance service module reading the Hash value in the private directory index 
 when the target file named is not in the private directory of the index, , by the private directory storage module whether there is the target file named in the local file sharing module after reading the Hash value in the local file sharing module, 
when the target file named is in the local file sharing module, linking the target file named  the target file from a private file into the private directory storage module of the index after reading the Hash value; 
 when the target file named is not in the local file sharing module, ing, by the image file consulting module executed on a computer system, the target file named the target file from the private file into the private directory storage module of the index; and 
activating in the cloud by the image reconstruction module in response to an image monitoring module recognizing the old container image in the image repository.  

further reconstructs the old container image into the new container image through reconstruction sub-steps of: 
container image's complete file information; 
traversing the complete file information and extracting content of a regular file in the complete file information for Hash operation; 

acquiring configuration information of the old container image, wherein the configuration information 
using a service function of a server to upload accessed file information generated during service processing and the acquired configuration information to the image reconstruction module to construct the index.  

3. (Currently Amended) The construction method of claim 2, wherein the service processor updates the index 
and if the index is not referred to for the first time, having the container instance service module activate the container without updating the index by to the private directory storage module of the index; or 
if the index is referred to for the first time, having the container instance service module activate the container after the image reconstruction module updates the index by to the private directory storage module of the index.  

4. (Currently Amended) The construction method of claim 3, comprising: in the cloud, when the image reconstruction module requests to upload the spare files, having 

5. (Currently Amended) The construction method of claim 4, wherein the service processor sends the default file and the 


:
 a network;
a cloud and an edge end that communicate with each other via the network, wherein in the cloud, an image reconstruction module configured to reconstruct an old container image so as to obtain a new container image comprising an index, wherein the reconstructing the old container image into the new container image includes 3performing union mount for the old container image, and generating the spare files by replacing content of regular files with a Hash value; and 

in an edge end, during first-time deployment:
a download engine module configured to scrape the index from the image repository to a corresponding container in the edge end, so that a container instance service module is configured to conduct a search in a local file sharing module according to configuration information of the old container image contained in the index and thereby retrieves a local shared file corresponding to the configuration information, wherein the configuration information includes environment variables, exposed port numbers and volume information; 
an image file consulting module configured to download a default file from the spare file storage module that does not exist in the local shared file retrieved according to the configuration information; 
the default file and the local shared file with the configuration information to update the index; 
the image reconstruction module linking the recorded default file and the uploaded local shared file to a private directory storage module of the container, so as to provide the new container image with a root directory mount point for the container instance service module; 
when the container instance service module requests for a target file, having the private directory storage module request for the Hash value corresponding to the target file in the index according to the target file,
having the private directory storage module check whether there is a target file named in a private directory of the index after reading the Hash value in a private directory of the index;
 when the target file named is in the private directory of the index, loading the target file named in the private directory of the index to the container instance service module after reading the Hash value in the private directory of the index 
when the target file named is not in the private directory of the index, having the private directory storage module check whether there is the target file named ; 
when the target file named is in the local file sharing module, linking the target file named the target file from a private file into the private directory storage module of the index;
 when the target file named is not in the local file sharing module, having the image file consulting module download the target file named the target file from a private file into the private directory storage module of the index; and
wherein in the cloud, the image reconstruction module is configured to be activated in response to an image monitoring module recognizing the old container image in the image repository.  

7. (Currently Amended) The construction system of claim 6, wherein the image reconstruction module further reconstructs the old container image into the new container image through reconstruction sub- steps of:
container image's complete file information;
 traversing the file information, and extracting content of a regular file in the complete file information for Hash operation;
regular file after replacement as the index; 
container image, wherein the configuration information
using a service function of the server to upload accessed file information generated during service processing and the acquired configuration information to the image reconstruction module to update the index.

















Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts of the record such as Lawson teaches hashing each component to create a modified path enables data that includes the modified path to be searched enables reconstruction of the directory structures (paragraph 18) and  replacing the selected component with an index, a modified path corresponding to the path may be created.  This process may be repeated until all the components in the path have been replaced with index values to hashes stored in the dictionary.  The resulting modified path may be an array of index values (paragraph 36).  Lien teaches all checksums of the control scheme of the file system can be replaced with hash values, in which all bad checksums can be replaced with bad hash values (paragraph 62). 
None of the prior arts of the record teaches wherein:
reconstructing, by an image reconstruction module executed on a computer system in a cloud, an old container image so as to obtain a new container image comprising an index and a set of spare files that correspond to each other, wherein the reconstructing the old container image into the new container image includes 3performing union mount for the old container image, and generating the spare files by replacing content of regular files with a Hash value; in an edge end, during first-time deployment:
scraping, by a download engine module executed on a computer system, the index from the image repository to a corresponding container in the edge end, so that a container instance service module conducts a search in a local file sharing module according to 
an image reconstruction module configured to reconstruct an old container image so as to obtain a new container image comprising an index, wherein the reconstructing the old container image into the new container image includes 3performing union mount for the old image, and generating the spare files by replacing content of regular files with a Hash value;  in the cloud, an image management module configured to store the index and the spare files separately from each other in an image repository and a spare file storage module, respectively; 5and in an edge end, during first-time deployment: a download engine module configured to scrape the index from the image repository to a corresponding container in the edge end, so that a container instance service module is configured to conduct a search in a local file sharing module according to configuration information of the old image contained in the index and thereby retrieves a local shared file corresponding to the configuration information, wherein the configuration information includes environment variables, exposed port numbers and volume information; an image file consulting module configured to download a default file from the spare file storage module that does not exist in the local shared file retrieved according to the configuration information; a service processor configured to upload the local shared file .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169